DETAILED ACTION
This Non-final action is responsive to communications: 08/09/2022.
Applicant  amended claims 1, 6, 9, 10, 12, 14, 17, and 18.  Claims 1-18 are pending. Claims 1, 14, 17, and 18 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-5, 8, 12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 7,333,372 B1). Further supported by Liu (US 5768617 A) for limitation analysis.
Regarding independent claim 1, Tanaka teaches an arithmetic device (Fig. 1: 100 or Fig. 6: 400  “integrated circuit device” including asic. See Fig. 1-Fig. 9 for illustrated components and functionality. See also Examiner’s markup version of Tanaka Figure 9) comprising:

    PNG
    media_image1.png
    633
    834
    media_image1.png
    Greyscale

an auto-command/address generation circuit (Fig. 1: 131) configured to generate an auto-load selection signal (signal associated with Fig. 1: COM, ADR) that activates an auto-load operation (col. 1, lines 46-56: “auto-loading function”, see col. 2, lines 63-67: “…data which is auto-loaded…” and compared) based on a clock enablement signal (clock enablement signal that enables clocks e.g. Fig. 9 clocks. See Fig. 1: CLK. See also col. 2, lines 63-67) and configured to generate an auto-load command (Fig. 1, col. 2, lines 63-67: “read command COM”) for the auto-load operation (col. 2, lines 54-67. Limitation of auto-command/address generation circuit and function is further supported by Liu Fig. 3: 350, 360 where auto-read, auto-write control circuit is disclosed); 
a first data storage circuit (Fig. 1: 120 ROM) configured to output look-up table data (data to be auto-loaded and target for comparison, see Fig. 1: DATA), corresponding to an activation function (activation function associated with Fig. 1: COM, ADR), based on the auto-load command (col. 2, lines 63-67 and col. 3, lines 1-12: data is auto-loaded according to “read command COM”) ; and 
a second data storage circuit (Fig. 1: 133 “second register”) configured to store the look-up table data (col. 3, lines 1-12: “holding the data that was auto-loaded”), output from the first data storage circuit, based on the auto-load command (col. 2, lines 63-67 and col. 3, lines 1-12),
wherein the auto-command/address generation circuit is configured to change at least one of an auto-column address and an auto-row address for a next auto-load operation when the auto-load operation terminates (Fig. 9: AL “autoload” cycles in context of col. 5, lines 30-55 : “…auto-load AL is repeated plural times…” and see col. 6, lines 30-37: comparison is performed plural times at end of “AL”. Repeated bit positions and are taken as auto-column address and auto-row address).
Regarding claim 2, Tanaka teaches the arithmetic device of claim 1, wherein the auto-load operation incudes an auto-read operation and an auto-write operation (col. 2, lines 63-67 and col. 3, lines 1-12: auto read from 120, auto write to 110 and compared without intervention from host or, controller. Limitation is further supported by Liu Fig. 3: 350, 360 where auto-read, auto-write control circuit and associated functions are disclosed).
Regarding claim 3, Tanaka teaches the arithmetic device of claim 2, wherein the auto-command/address generation circuit generates an auto-read signal for the auto-read operation (Abstract, col. 1, lines 46-56, col. 2, lines 63-67 and col. 3, lines 1-12); and 
wherein the auto-read signal is included in the auto-load command (Abstract, col. 1, lines 46-56, col. 2, lines 63-67 and col. 3, lines 1-12).
Regarding claim 4, Tanaka teaches the arithmetic device of claim 1, further comprising an auto-load pulse generation circuit (col. 1, lines 46-47: reset circuit) configured to generate an auto- load pulse (Fig. 3: “AUTOLOAD” pulse shown) when the clock enablement signal is activated (Fig. 1-Fig. 3: CLK) after a termination of an initialization operation (termination of initialization operation taken when Vd is changed from inactive to active Vd level, See Fig. 3: Vd) .
Regarding claim 5, Tanaka teaches the arithmetic device of claim 4, wherein the auto-load command (Fig. 1: read command COM) includes an auto-active signal (col. 1, lines 46-67: signal associated with “auto-loading function”), an auto-read signal (col. 1, lines 46-67: signal associated with auto read), an auto-write signal (col. 1, lines 46-67: signal associated with auto write), and an auto-pre-charge signal (col. 1, lines 46-67: signal associated with precharge required for  comparing or, reading or writing data), and 
wherein, when the auto-load pulse is activated (Fig. 3: “AUTOLOAD”), the auto- command/address generation circuit sequentially activates (“auto-loading function” requires they sequential activation, see Fig. 1 ) the auto- load selection signal (Fig. 1: COM, ADR), the auto-active signal (active signal for selecting ROM data), the auto-read signal (read signal associated with Fig. 1: COM), the auto-write signal (write signal associated with transferring data to ), and the auto-pre-charge signal (pre-charge signal associated with comparing. See col. 1, lines 46-67, col. 1, lines 46-56, col. 2, lines 63-67, col. 3, lines 13-32).
Regarding claim 8, Tanaka teaches the arithmetic device of claim 1, wherein the first data storage circuit stores the look-up table data in hardware (Fig. ROM).
Regarding claim 12, Tanaka teaches the arithmetic device of claim 11, wherein, when the auto-load selection signal is activated, the command/address selection circuit respectively selects and outputs an auto-column address (Fig. 1: ADR) and an auto-row address (Fig. 1: ADR) based on a selection column address and a selection row address (col. 2, lines 63-67).
Regarding independent claim 14, Tanaka teaches an arithmetic device comprising: an auto-command/address generation circuit configured to generate an auto-load selection signal that activates an auto-load operation based on a mode register set signal (mode register set signal from controller that controls Fig. 1: 150 and associated with triggering clock enable signal, clock signal and auto-load command) and configured to generate an auto-load command for the auto-load operation; a first data storage circuit configured to output look-up table data, corresponding to an activation function, based on the auto-load command; and a second data storage circuit configured to store the look-up table data, output from the first data storage circuit, based on the auto-load command, wherein the auto-command/address generation circuit is configured to change at least one of an auto-column address and an auto-row address for a next auto-load operation when the auto-load operation terminates.
(see claim 1-5 rejection analysis: claim is substantially identical to claim 1)
Regarding claim 15, Tanaka teaches the arithmetic device of claim 14, further comprising a command/address decoder configured to generate the mode register set signal by decoding an internal command/address for a mode register set operation. (see claims 1-5 rejection)
Regarding claim 16, Tanaka teaches the arithmetic device of claim 14, wherein the auto- command/address generation circuit is configured to: sequentially activate the auto-load selection signal and the auto-load command for the auto-load operation when an auto-load pulse is activated based on the mode register set signal, and change at least one of an auto-column address and an auto-row address for a next auto-load operation when the auto-load operation terminates.
(see claims 1-5 rejection)
Regarding independent claim 17, Tanaka teaches a method of performing an auto-load operation, the method comprising: generating an auto-load pulse based on a clock enablement signal; generating an auto-load selection signal that activates the auto-load operation, including an auto-read operation and an auto- write operation, based on a power source voltage (Fig. 1: clock signals are dependent on oscillator 150 power source); performing the auto-read operation, when a selection read signal is activated, to have a first data storage circuit output look-up table data that corresponds to an activation function ; and performing the auto-write operation, when a selection active signal, a selection write signal, and a selection pre-charge signal are sequentially activated, which stores the look-up table data that is output from the first data storage circuit during the auto-read operation, in a second data storage circuit (see claims 1-5 analysis);
changing at least one of an auto-column address and an auto-row address for a next auto-load operation when the auto-load operation terminates (see claims 1-5 analysis).
(see claims 1-5 rejection analysis. Method claim limitations are satisfied by apparatus claim limitations)
Regarding independent claim 18, Tanaka teaches a method of performing an auto-load operation, the method comprising: generating an auto-load pulse based on a mode register set signal (mode register set signal from controller that controls Fig. 1: 150 and associated with triggering clock enable signal, clock signal and auto-load command); 
generating an auto-load selection signal that activates the auto-load operation, including an auto-read operation and an auto-write operation, based on a power source voltage (Fig. 1: clock signals are dependent on oscillator 150 power source); 
performing the auto-read operation, when a selection read signal is activated, to have a first data storage circuit output look-up table data that corresponds to an activation function (see claims 1-5 analysis); 
performing the auto-write operation, when a selection active signal, a selection write signal, and a selection pre-charge signal are sequentially activated, which stores the look-up table data that is output from the first data storage circuit during the auto- read operation, in a second data storage circuit; and changing at least one of an auto-column address and an auto-row address for a next auto-load operation when the auto-load operation terminates (see claims 1-5 analysis). 
(see claims 1-5 rejection analysis)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are primarily moot because new rejection added (for new limitations) using additional embodiment of existing reference. Applicant has not argued substantively against other limitations or, dependent claim specific limitations and prior rejection/ prior art is relied upon.
Applicant’s argument 08/09/2022 (pages 10-14) regarding the restriction requirement are found persuasive and the restriction requirement is being withdrawn. And thus Claims 1-18 are pending in application now. Based on applicant’s persuasive arguments, additional limitations in claim sets 14-16, 18 are found non-significant and rejection is formulated using existing current reference.
Based on amendment 08/09/2022, title and spec objections are withdrawn.






Allowable Subject Matter
Claims 6-7, 9-11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Matsuo (US 5,434,819 A): Fig. 1-Fig. 9 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825